DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments, filed 9/22/2022, have been entered and carefully considered, but are not persuasive.
	Claims 1-7, 71-92 are pending in this application. Claims 8-70 have been canceled. Claims 1-7, 17-74, and 85 stand withdrawn from consideration as being drawn to a non-elected invention and should be canceled in response to this final rejection.
	Claims 75-84, 86-92 are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75-82, 84, 86 remain rejected under 35 U.S.C. 102a1 as being anticipated by Parvaresh et al (2008) for the reasons of record. Applicant’s arguments will be addressed below.
	Parvaresh, F. et al. Recovering sparse signals using sparse measurement matrices in compressed DNA microarrays.  IEEE Journal of selected topics in signal processing, Vol 2, No 3 (2008) p275-285.
	Claim 75 is drawn to a method of measuring relative abundances of n biomolecules in a pool of samples, through 1) generating a design matrix, 2) generating a probe library consonant with the design matrix, where each probe has a tag, 3) contacting the library with the pool of samples, and taking m measurements, 4) generating an observed matrix comprising the measurements, and applying a sparse coding process to learn system matrix S as indicative of relative abundance.
Parvaresh is directed to Microarray data analysis to detect and determine relative abundances of each of a large number of biomolecules simultaneously.  Parvaresh presents “compressed microarrays” where each spot contains copies of several different tagged probes, which reduces the total number of spots needed in the microarray.  To recover the signals, Parvaresh leverages ideas from compressive sampling prior art publications.
	With respect to claim 1, Parvaresh 1) generates a design matrix comprising m x n measurement values and m is a number of measurement vectors, and n is the number of types of biomolecules at page 276, section B compressive sampling:
	“In compressive sampling, we are interested in estimating an n-dimensional signal x which has no more than k nonzero entries (note that we do not know a priori the locations of the nonzero entries). So, k<n; in fact, we frequently focus on applications where k<<n. The vector x is not directly observable. Instead, we observe m linear combinations of the entries of x [equation (1)] where k<m<n. In other words, the number of measurements that we collect is smaller than the size of the vector x, yet larger than the number of its nonzero entries. Collecting the coefficients Aij into an m x n matrix A, we can write (1) in a matrix form y=Ax (2) The underdetermined system of (2) may, in principle, be solved by using the fact that the vector x is sparse. In particular, we could consider all possible combinations of k columns of A, and attempt to solve the corresponding system of equations which is overdetermined (since each one has m equations with k unknowns).” P276, section B.
	“On the other hand, for a long time it has been known that constrained l1 minimization as well as the related constrained quadratic programming (so called Lasso [20]) [equation (4)] where ||x||1= [equation] denotes the l1-norm of the vector x, and B is an appropriately chosen constant, perform well when employed for finding sparse solutions (see, e.g., [21], [22], and [35]). Only recently there have been theoretical results justifying the performance of the constrained l1 minimization. These results show that, for measurement matrices A which satisfy certain conditions, the constrained l1 minimization recovers the solution if the unknown vector x is sparse enough, i.e., if the ratio k/n is sufficiently small [25], [28]. The aforementioned conditions require that all subsets of the columns of A be sufficiently nonsingular… A straightforward solution to l1 minimization problem is obtained by linear programming, which can be solved in polynomial time (often O(n3), where n denotes the number of unknowns). For applications with very large n, cubic complexity may present practical difficulties. Therefore, there is a need for more efficient algorithms and an ongoing effort in signal processing community to find them [29]–[32]. As a general comment, it appears reasonable to expect that measurement matrices with special structure (e.g., sparse ) may lead to faster algorithms (see more on this in Section IV).” P277 Section B.

	The m x n matrix A of Paravesh is equivalent to the “Design Matrix m x n.” See also Fig 1. Parvaresh discusses probe library generation / selection at length from page 276-277.  The probe library corresponds to matrix A (the Design matrix), where the library comprises probes are assembled according to measurement values, and each molecule has a tag linked to the probe for identification.  
“In particular, for a compressed microarray with n spots containing probes designed to quantify m different targets, we can write y=Ax+w+v (5) where y denotes the n dimensional measurement, x denotes the m dimensional data vector (the number of copies of each target), v is the n dimensional zero mean iid Gaussian additive noise… w denotes the shot noise… and where A is an n x m binary matrix containing information about probe mixing. In other words, the (i,j) element of A is nonzero if and only if the jth target can bind to some of the probes in the ith spot. We limit the entries in A to binary 1/0 for the sake of manufacturing simplicity, e.g., to impose the constraint that each microarray spot contains an equal amount of different probes comprising it. Each row of the matrix A corresponds to a probe spot. The composition of the ith probe spot, 1 <i<m, is determined by the positions of ones in the th row of . Moreover, the number of different probes in the ith spot is equal to the number of ones in the ith row of the matrix A… In a two-color microarray experiment, we are comparing two samples characterized by data vectors x1and x2, and are interested in finding differentially expressed genes, i.e., finding nonzero entries of the vector x=x1-x2. Defining y=y1-y2, w=w1-w2, and v=v1-v2, we can write y=Ax +w +v (6). The vector x in (6) is sparse, i.e., it has a small number of entries that are nonzero (or significantly larger than zero). Recalling the discussion of compressive sampling, it should appear clear that since x is sparse, one may be able to recover it using (3) or (4).” p277

2) Probe specificity and selectivity is discussed at the bottom of page 277. 
“Two among the most important properties of microarray probes are their sensitivity and specificity. Sensitivity is a measure of how strongly a probe reacts with the target which it is supposed to capture. Specificity, on the other hand, is the ability of a probe to discriminate between targets, i.e., its ability to ignore (do not bind or cross hybridize to) other targets. In (6), we have implicitly assumed that all probes are equally sensitive and that there is no probe-target binding due to cross hybridization.” Figure 2 is an illustration of the L1 minimization employed for the detection of sparse signals in a compressed microarray simulated according to the model of equation (6).  Figure 2 demonstrates that “the algorithm successfully recovers sparse data from noisy observations.” P278. 

 Parvaresh continues to discuss probe library generation: “When designing compressed microarrays, we have the freedom in choosing the coefficient matrix A, i.e. choosing the mixtures which compose the probe spots.” Choosing the probe library (mixtures in Parvaresh) is complex in the construction of matrix A (the design matrix of claim 1).  
“Probabilistic results have somewhat limited relevance to the design of compressed microarrays. Costly synthesis of probes and manufacturing of arrays call for nonrandom constructions of A and efficient algorithms which would deterministically guarantee exact signal recovery in a noiseless scenario, and be robust with respect to noise. Moreover, to maintain complexity and cost of array manufacturing low, the number of different probes composing the spots should not be too large. This translates to a constraint on the number of ones in each row of the coefficient matrix A.”

In the experimental section, 2) Parvaresh makes a pooled sample target library of cDNA sequences generated from The RNA SpikesTM RNA transcripts.  The 8 capture probes (typically used for calibration of microarray data) were purchased from Ambion Inc, and comprise tags and do not cross hybridize.  Mouse genome probes were also generated as possible targets.  The set of Ambion probes is P8, and the set of mouse genome proves are P88.  The full set of 96 oligonucleotide probes, each being 25nt, is P96.  Parvaresh designed m=24 mixtures, each comprising 24 probes from the total P96 probes.  Each mixture is deposited in one of the spots of the array.  Content of the mixtures determine composition of the coefficient matrix A, (the design matrix) hence each row in A has 24 ones and 72 zeros.  See also Fig 7. (p283).  
When 3) the pool of targets is applied to the probes, captured probe data is measured and recorded as an observation matrix.  Figure 8 represents a graph of each observation matrix.  
“In the first experiment, the targets from T8 were applied to a microarray, where the individual amounts of targets were (5ng, 5 ng, 2 ng, 1 ng, 10 ng, 2 ng, 1 ng, 1 ng), respectively. The experiment was left overnight and the array, after washing away the sample, was scanned. Fig. 8 shows (a) the measured light intensities of the compressed microarray spots, and (b) the recovered signal. Clearly, the strongest eight components of the recovered signal correspond to the targets in . In the second experiment, the targets from T8 were applied to a microarray, where the individual amounts of targets were (5 ng, 5 ng, 2 ng, 1 ng, 10 ng, 2 ng, 1 ng, 1 ng), respectively. Similar to the above, the experiment was left overnight and the array, after washing away the sample, was scanned. Fig. 9 shows (a) the measured light intensities of the compressed microarray spots, and (b) the recovered signal. Once again, the strongest eight components of the recovered signal correspond to the targets in T8.” The “targets” are the pooled samples. See section B p283 “experimental results.”  

Parvaresh then 4) uses a sparse coding solving process to recover the signal. The sparse coding solving process learns system matrix S, indicating relative abundances.  The algorithm is the SMPP, shown on p280.  The algorithm is the formalized procedure of section IV and meets the requirement for “system matrix S”.  
“the SMPP algorithm exploits sparseness of the coefficient matrix A to compute as many components of x as possible. In this process, some rows and columns of A become redundant. Hence, in step 5 and step 6, the SMPP algorithm updates A by removing the redundant columns and rows. In doing so, the algorithm may fully recover the sparse signal x. If not, it will terminate after recovering a number of components of x and removing the corresponding rows and columns of A. The remaining components of x can be recovered with a linear program, solving a reduced size L1 minimization problem whose constraints involve the reduced coefficient matrix A. We will refer to the combination of the SMPP and linear program as the SMPP-LP algorithm. Whether the SMPP algorithm will be sufficient to recover x, or SMPP-LP need to be used, depends upon the sparseness and particular structure of A.” p281    

 Figure 9 shows the recovered signal in plot B which captures only the initial 8 capture probes.  The relative levels of the 8 recovered capture probes correlate with their relative abundances well.  “in these experiments the strongest components of the recovered signal vector correctly identify targets from T8 (8 capture probes) and this the compressed microarray appears capable of detecting them in the presence of biological background presence.”  As such, claim 75 is anticipated.
	With respect to claim 76, measurement values can be independent or random.  See p277 first column, p278, Fig 5 and description thereof, et al. “Fig. 5. Comparison of the CPU time of SMPP-LP and linear program. The graph shows the CPU time, averaged over N = 1000 Monte Carlo runs, required for solving a sparse recovery problem y = Ax where the n x m matrix A and the k-sparse, n x 1 vector x are generated randomly. The matrix A is sparse with six 1ss per column, m/n = 0:25, k=n = 0:1.”
	With respect to claim 77, the contacting comprises hybridizing. (throughout).  The pool of targets is the pool of samples, which are applied to the microarray which has the probes attached to the microarray substrate.  The polynucleotides in the pool of samples hybridize with the microarray to generate the signals that represent the measurements.
	With respect to claim 78 the biomolecules can be transcripts (cDNA), and DNAs, and proteins are referenced in the abstract. (throughout).
	With respect to claim 79, the total mouse DNA (one of the samples) is generated from cells. P282-283.
	With respect to claim 80, the probe library comprises tags (Ambion The RNA spikes, probes to test mouse genome “Description of the experiments”).
	With respect to claim 81, the design matrix can be adjusted according to a collection of vectors that are linearly independent.  (Section III) 
	With respect to claim 82, the observed measurement matrix comprises hybridization and quantification.
	With respect to claim 84, the probe is a polynucleotide which binds to a biomolecule (target cDNA). (Experimental results). Polynucleotide probes hybridize with target transcripts or cDNA.
	With respect to claim 86, noise is addressed in the sparse coding solving process as set forth in Experimental results, section B.
Applicant’s arguments:
	Applicant’s arguments have been carefully considered, but are not persuasive. Many arguments are based on limitations not present in the rejected claims.
	With respect to “learning system S,” because System S has no specific aspects or limitations as to what “System S” comprises, the application of the sparse learning process, which results in the observation matrix, and the resulting relative abundance values as recited in the claim therefore must satisfy the “learning”.  Should the learning require other elements or aspects or processes these should be actively recited in the independent claim.  This suggestion applies to each limitation, such as the Design Matrix, the probe library, the measurement results, the Observed measurement matrix M, and the sparse coding process.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.  Should a particular System S be recited with its identifying features, and steps to “learn” it, this may overcome this rejection.  Similarly, if a particular sparse coding process provides the required relative abundances, and “learns” system S, adding particular limitations to the type of sparse coding process, or steps of applying the process to the data at hand to learn or generate system S may overcome this rejection. If some aspect of the tag for the probes is required for the later process steps, amendments particularly identifying the tag and its particular use in the sparse coding process may be helpful.  With the design matrix, if the number of types of biomolecules means something other than counting each tag which is operatively connected to a probe, this should be made clear.  Counting the tags is the same as or equivalent to the “number of types of biomolecules.”
With respect to how the Matrices are generated, the prior art meets those limitations.  Paravesh provides m x n Design matrices, where m = measurement vectors at p 276, section B, Compressive Sampling.  “The vector x is not directly observable. Instead, we observe m linear combinations of the entries of x (Equation 1) where k < m < n.” M is the measurement vector.  N is the number of measurements. In Eq 1, the m x n Design matrix is designated “A”.  
	With respect to the observation matrices, the measurements from the application of the sample pool to the microarray are taken and stored as matrix M, comprising the presence or amount of hybridization to each tagged probe for all the polynucleotides of the sample.  Paravesh meets this limitation at: Figure 8, and its description in the publication.
	With respect to whether the sparse coding process is the same or equivalent to that in claim 75, the sparse coding process of Paravesh falls within the scope of the term.  The term sparse coding process encompasses multiple possible processes.  The sparse coding process is only required to determine the relative abundance of each biomolecule in the sample pool, in a matrix format, which represents system S.  S has no further requirements or limitations.  The process of Paravesh provides the listed data in Section IV, Figs 8, 9 and their discussion.

Claim(s) 75-82, 84, 86-90 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Devarajan for the reason of record. Applicant’s arguments will be addressed below.
	Devarajan, K. Nonnegative matrix factorization: an analytical and interpretive tool in computational biology. PLOS Computational Biology 4:7 e1000029 (2008) 12 pages.
Claim 75 is drawn to a method of measuring relative abundances of n biomolecules in a pool of samples, through 1) generating a design matrix, 2) generating a probe library consonant with the design matrix, where each probe has a tag, 3) contacting the library with the pool of samples, and taking m measurements, 4) generating an observed matrix comprising the measurements, and applying a sparse coding process to learn “system matrix S” which is the results of the coding process- of relative abundance values for each polynucleotide in the pool of samples.
	Devarajan is directed to applying nonnegative matrix factorization to DNA microarray data and data from other high- throughput technologies.  “Nonnegative matrix factorization (NMF) was introduced as an unsupervised, parts-based learning paradigm involving the decomposition of a nonnegative matrix V into two nonnegative matrices, W and H, via a multiplicative updates algorithm. In the context of a p x n gene expression matrix V consisting of observations on p genes from n samples, each column of W defines a metagene, and each column of H represents the metagene expression pattern of the corresponding sample.” (abstract).  
	With respect to claim 75, Devarajan discloses use of NMF on gene expression data at page 2 first column.  1) 
“Gene expression data from a set of microarray experiments is typically presented as a matrix in which the rows correspond to expression levels of genes, the columns to samples (which may represent distinct tissues, experiments, or time points), and each entry to the expression level of a given gene in a given sample. For gene expression studies, the number of genes, p, is typically in the thousands; the number of samples, n, is typically less than 100; and
the gene expression matrix, V, is of size p x n, whose rows contain the expression levels of p  genes in the n samples.” P2.
  
This is equivalent to the generation of a design matrix, where the number of genes “p” in Devarajan is the same as the claimed “m” value, and “n” in Devarajan is the same as the claim: the number of samples.  The matrix of Devarajan of p x n is equivalent to the design matrix of claim 1, which is m x n. The matrix of Devarajan is termed “V”, while the instant claim calls it “Design Matrix.” 
The actual measurements for the 2) gene expression data are made by the creation of a probe library of polynucleotides. The probes each comprise a tag. Each tag is linked to a single polynucleotide probe, and the nature of the tag can indicate distinct tissues, distinct experiments, or time points, or other information from the pooled samples. (page 2, first column, first full paragraph.)
The samples are applied to the probe library array, and allowed to hybridize.  The presence or amount of the hybridization intensity represents the presence or amount of gene expression.  3) storing those measurements as a matrix of measurement results for each sample in the pool of samples 4) generates the observed matrix.
Devarajan reviews multiple publications where NMF is applied to gene expression microarrays at page 2, second column “molecular pattern discovery.”  This is equivalent to the application of a sparse coding solving process to learn system matrix S.  
“The most common application of NMF in computational biology has been in the area of molecular pattern discovery, especially for gene and protein expression microarray studies. This is an exploratory area characterized by a lack of a priori knowledge of the expected expression patterns for a given set of genes or any phenotype. However, NMF has proved to be a successful method in the elucidation of biologically meaningful classes... For instance, Kim and Tidor [40] applied NMF as a tool to cluster genes and predict functional cellular relationships in yeast using gene expression data, while Heger and Holm [41] used it for the recognition of sequence patterns among related proteins. Brunet et al. [38] applied it to cancer microarray data for the elucidation of tumor subtypes. They developed a model selection algorithm for NMF based on consensus clustering [42] that enables the choice of the appropriate number of clusters in a dataset. Similarly, Gao and Church [43] applied the Sparse NMF approach [20] for uncovering cancer subtypes using microarray data. A similar approach is described by Kim and Park [44]. Carrasco et al. [45] applied NMF for unsupervised clustering of array comparative genomic hybridization data and identified distinct genomic subtypes as well as patient subgroups in multiple myeloma (MM). Their analysis uncovered four distinct subclasses, revealing the molecular heterogeneity of MM and the division of the traditional hyperdiploid class into two subclasses” Page 2, second column “Molecular pattern discovery.”

Both supervised and unsupervised learning are utilized in the application of the sparse coding process to the observation matrix comprising the measured values for each polynucleotide.  
“Recently, NMF has also been applied in a supervised learning framework such as class comparison and class prediction. Fogel et al. [53] applied this method to identify ordered sets of genes and utilize them in their sequential analysis of variance (ANOVA) procedure for identifying differentially expressed genes using microarray data. They demonstrate improved performance over traditional ANOVA in terms of power and consistency.” P3 first paragraph.
In Devarajan, the sparse coding process is used to identify combinations of individual genes into a “metagene” which is linked to phenotypes such as “similar gene expression pattern.”
“In terms of reducing the dimensionality of the data, the objective in NMF is to find a small number of metagenes, each defined as a nonnegative linear combination of the p genes. This is accomplished via a decomposition of the gene expression matrix V into two matrices with nonnegative entries, V ~ WH, where W has size p x k, with each of the k columns defining a metagene and where H has size k x n, with each of n columns representing the metagene expression pattern of the corresponding sample. The rank k of the factorization represents the number of latent factors in the decomposition (in our case, the number of clusters). It is generally chosen such that (n + p) k < np, i.e., a number less than n and p. Here, the entry Wia in the matrix W is the coefficient of gene i in metagene a, and the entry Haj in the matrix H is the expression level of metagene a in the sample j. It should be noted that there is a dual view of the decomposition V ~ WH, which defines meta-samples (rather than metagenes) and clusters the genes (rather than the samples) according to the entries of W.” 
 
The pooled samples applied to the array appear equivalent to these “meta samples” and/or “metagenes” in Devarajan.
The two resulting arrays, V and WH represent System S, or are equivalent to System S, as system S has no particular characteristics.  By providing the relative abundance values for each of the polynucleotides in each sample, Devarajan provides or “learns” System S.
 As such, claim 75 is anticipated.
	With respect to claim 76, the measurements of the observed matrix can be random or independent. Page 2, second column. “our goal is to minimize the objective function defined
by the choice of the distance measure such as in Equation 1. Starting with random initial values for W and H, the algorithm simultaneously updates these two matrices via multiplicative rules until convergence to a local minimum is attained.” This is equivalent to the required observation measurement matrices.
	With respect to claim 77, both hybridization and binding are discussed- hybridization for polynucleotide probes, and binding for protein analysis with antibodies. “NMF has proved to be a successful method in the elucidation of biologically meaningful classes. For instance, Kim
and Tidor [40] applied NMF as a tool to cluster genes and predict functional cellular relationships in yeast using gene expression data, while Heger and Holm [41] used it for the recognition of sequence patterns among related proteins.” P2 second column “Molecular pattern discovery”. Gene expression datasets are the result of applying the pooled sample to the tagged probe array, allowing hybridization to occur, removing unbound sample, and measuring the presence or level of the hybridization for each probe. 
	With respect to claim 78, proteins, transcripts (cDNA from RNA transcripts), DNAs or polypeptides are each disclosed throughout. 
	With respect to claim 79, the source of the samples varies throughout Devarajan, and includes tumor cells, yeast cells, related protein databases, cancer cells, patient samples, et al. page 2 second column.
	With respect to claim 80, each polynucleotide comprises a tag which identifies the sample, or some other aspect of the experiment such as tissues, experiments, time points. (p2, first column, first full paragraph.)
	With respect to claim 81, adjustment of the design matrix to a collection of vectors that form independent sets.  The “metagenes” or “meta-samples” of Devarajan meet this limitation. (page 2, First column.) Each metagene represents a separate set of probe vectors measuring gene expression for each sample. “This is accomplished via a decomposition of the gene expression matrix V into two matrices with nonnegative entries, V ~WH, where W has size p x k, with each of the k columns defining a metagene and where H has size k x n, with each of n columns representing the metagene expression pattern of the corresponding sample.”
	With respect to claim 84, the probe is a molecule that binds to the biomolecule.  (Throughout.) Each tagged probe hybridizes to a specific polynucleotide from the pooled sample. The tagged probe can represent both the “molecule that binds” and “a complex of molecules” as the tag is operatively linked to the individual probe polynucleotide.
	With respect to claim 86, sparse coding solving processes are applied to noisy observations in the observed measurement matrix.  (p2 Poisson noise, p7 “NMF is robust to the addition of noise…”) To the extent that “noisy compositional observations” is defined in the claim, it is met by Devarajan at those instances.
	With respect to claim 87, The sparse coding solving process is matrix factorization, to determine S. 
	Devarajan clearly discloses matrix factorization. “In order to find an approximate factorization for the matrix V, cost functions that quantify the quality of the approximation need to be defined. Such a cost function can be constructed using some measure of distance between V and the product WH.” (column 2 first column).

	This factorization creates two matrices, V and WH, with the WH matrix has k columns defining a metagene and where H represents the activity- the gene expression pattern. These metagenes are equivalent to the “expression modules” of claim 87 which comprise vector length and an activity matrix which correlate combinations of columns from the metagene matrix “to determine S”. 
	“This is accomplished via a decomposition of the gene expression matrix V into two matrices with nonnegative entries, V ~ WH, where W has size p x k, with each of the k columns defining a metagene and where H has size k x n, with each of n columns representing the metagene expression pattern of the corresponding sample. The rank k of the factorization represents the number of latent factors in the decomposition (in our case, the number of clusters).” (page 2, column 1).
Devarajan continues: “For the problem of decomposing the gene expression matrix V into metagenes (columns of W) and metagene expression patterns (columns of H), our goal is to minimize the objective function defined by the choice of the distance measure such as in Equation 1. Starting with random initial values for W and H, the algorithm simultaneously updates these two matrices via multiplicative rules until convergence to a local minimum is attained. Cluster membership for each sample is then determined by its highest metagene expression pattern [37,38].” P2 second column first full paragraph. 
Additionally, at p3-5 “Parts-based local representation.”  “In essence, the metagenes provide a summary of the behavior of genes across the samples, while the metagene expression patterns provide a summary of the behavior of samples across the genes. There is strong evidence suggesting that the metagenes and the metagene expression patterns have a sparse, parts-based representation of the gene expression data…potentially identifying local hidden variables or clusters. NMF can be viewed as an approach for modeling the generation of gene expression measurements for samples (observable variables given by columns of V) from metagene expression patterns (hidden variables given by columns of H)” p 3. 

	With respect to claim 88, Devarajan discloses setting the number of genes in any module or metagene to below a limit, as well as assuming differing metagenes represent distinct pathways, et al. (P3-5).
	With respect to claim 89, the process is NMF, throughout.
	With respect to claim 90, Devarajan discloses sparse module activity factorization, and Where only non-negative entries are permitted in the module dictionary WH, where the entries represent membership in a module, which in Devarajan is the metagene.  “In terms of reducing the dimensionality of the data, the objective in NMF is to find a small number of metagenes, each defined as a nonnegative linear combination of the p genes. This is accomplished via a decomposition of the gene expression matrix V into two matrices with nonnegative entries, V ~ WH, where W has size p x k, with each of the k columns defining a metagene and where H has size k x n, with each of n columns representing the metagene expression pattern of the corresponding sample.” P2, col 1. 
	Applicant’s arguments
	Applicant’s arguments have been carefully considered but are not persuasive.
	With respect to aspects of the Matrices, Devarajan meets the limitation of the design matrices and observation matrices as cited above at page 2 column 1.  To the extent that the Design Matrix and the Observation matrix are defined in the claim, they are met by Devarajan.  Should certain aspects of each matrix be required for carrying out the claimed method, those limitations should be added to claim 75.  
	With respect to System S and “learning system S,” because System S has no specific aspects or limitations as to what “System S” comprises, the application of the sparse learning process, which results in the observation matrix, and the resulting relative abundance values as recited in the claim therefore must satisfy the “learning”.  The claim does not require any training data, or explicit learning process from any training data.  What system S actually comprises is completely lacking in claim 75. Should the system or the learning require other elements or aspects or processes these should be actively recited in the independent claim.  This suggestion applies to each limitation, such as the Design Matrix, the probe library, the measurement results, the Observed measurement matrix M, and the sparse coding process.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.  Should a particular System S be recited with its identifying features, and steps to “learn” it, using specific training data and learning processes, this may overcome this rejection.  Similarly, if a particular sparse coding process provides the required relative abundances, and “learns” system S, adding particular limitations to the type of sparse coding process, or steps of applying the process to the data at hand to learn or generate system S may overcome this rejection. If some aspect of the tag for the probes is required for the later process steps, amendments particularly identifying the tag and its particular use in the sparse coding process may be helpful.  With the design matrix, if the number of types of biomolecules means something other than counting each tag which is operatively connected to a probe, this should be made clear.  Counting the tags is the same as or equivalent to the “number of types of biomolecules.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1672